Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 32 are pending.  Claims 1, 17 are independent.    
2.        This application was filed on 3-22-2019.  

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1 - 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US PGPUB No. 20150153980).     	

Regarding Claims 1, 17, Ito discloses a non-transitory computer readable storage medium storing a set of program instructions comprising first program instructions executed by a first mediation apparatus, and second program instructions executed by a second mediation apparatus, the first mediation apparatus including a memory, the first mediation apparatus being configured to communicate with a management server via an internet and communicate with the second mediation apparatus through firewall, 
a)  storing in the memory a correlation database correlating a mediation apparatus ID for identifying the second mediation apparatus with a first device ID for identifying the device; (see Ito Fig 1, 3, paragraph [0067], lines 1-28: device information managing portion stores device status information for each of MFPs 100, 100A, and 100B; device status information: device identification information of each of MFPs, associated with information on connection success/failure; device information managing portion updates device status information, in response to input of connection result from connection result receiving portion; in the case where connection result indicating that connection has succeeded, device information managing portion extracts device status information from among device status information stored in HDD, and updates extracted device status information by updating information on connection success/failure in device status information)    

c)   the requesting, receiving via the internet a first command from the management server, the first command including a second device ID matching the first device ID and first instruction information for the device identified by the second device ID; (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining a match condition) specified by a control command for control target device received from cloud server via first communication session)    
d)  specifying the mediation apparatus ID correlated with the second device ID matching the first device ID in the correlation database; (see Ito paragraph [0009], lines 1-19: relay method performed by relay device disposed inside a firewall and connected to control target device disposed inside firewall; establishing a first communication session with cloud server located outside firewall; establishing a second communication session with control target device; device information acquiring step of acquiring device information about control target device; relaying a communication between the cloud server and control target device using first and second communication sessions; relay step includes an executability determining step of determining whether control target device is 
e)  transmitting a second command to the second mediation apparatus identified by the specified mediation apparatus ID through the firewall by using a series of procedures which is initiated by the identified second mediation apparatus and enables the second mediation apparatus to receive information from the first mediation apparatus through the firewall, the second command including a third device ID matching the second device ID and second instruction information based on the first instruction information in the second command; (see Ito paragraph [0009], lines 1-19: relay step includes an executability determining step of determining whether control target device is able to execute a process specified by a control command for control target device received from cloud server via first communication session)) and
f)   transmitting a first response as a response to the first command to the management server via the internet, (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP, via communication session; execution result includes information indicating that transmission source is MFP)    

g)  receiving the second command through the firewall; (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining a match condition or not a match condition) specified by a control command for control target device received from cloud server via first communication session)  
h)  transmitting a third command to the device identified by the third device ID, the third command including third instruction information based on the second instruction information; (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining a match condition or not a match condition) specified by a control command for control target device received from cloud server via first communication session) and
k)  transmitting a second response as a response to the second command to the first mediation apparatus through the firewall. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP, via communication session; execution result includes information indicating that transmission source is MFP)        



Regarding Claims 2, 18, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, 
a)  wherein the first instruction information includes a first setting value to which the device identified by the second device ID is to be set, and the second instruction information includes the first setting value, and b) wherein the third instruction information is for instructing the device to make settings according to the first setting value, (see Ito paragraph [0094], lines 1-14: in the case where control command specifies a process of changing a setting value, executability determining portion determines whether device information indicates that MFP is being operated by another user; when control command specifies the process of changing setting value, if the device information indicates that MFP is being operated by another user, executability determining portion determines that MFP is unable to execute the process specified by control command; whereas if the device information indicates that MFP is not being operated by another user, it determines that MFP is able to execute the process specified by control command)    
c)  wherein the second program instructions further comprise transmitting a command for instructing to transmit a second setting value of the device after the settings are made according to the third instruction information in the third command, and d) wherein each of the first response and the second response includes a second setting value currently set to the device after the device 

Regarding Claims 3, 19, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, wherein the second program instructions further comprise:
a)  after receiving the second command, transmitting a notification to the first mediation apparatus through the firewall, the notification indicating that the second command is received; and b) after transmitting the third command, receiving a device response, as a response to the third command, from the device identified by the third device ID via the local network, wherein the second response is transmitted to the first mediation apparatus through the firewall after the notification is transmitted to the first mediation apparatus and the device response is received from the device. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a 

Regarding Claims 4, 20, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, 
a)  wherein the second program instructions further comprise receiving, from the device via the local network, status information of the device identified by matching the first device ID which is correlated, in the database, with the mediation apparatus ID identifying the second mediation apparatus currently executing the second program instructions, the status information of the device indicating status of the device, (see Ito paragraph [0095], lines 1-15: control command specifies a process of acquiring status information, executability determining portion determines whether the device information indicates that a process is being executed in MFP; if device information indicates that no process is being executed in MFP, executability determining portion determines that MFP is able to execute the process specified by the control command input from control command extracting portion; (status information acquired))    
b)  wherein the first instruction information is for requesting status information of the device identified by the second device ID, and c) wherein the second instruction 
d)  wherein each of the first response and the second response includes device ID matching the third device ID and the received status information of the device identified by the third device ID. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP, via communication session; execution result includes information indicating that transmission source is MFP)      

Regarding Claims 5, 21, Ito discloses the non-transitory computer readable storage medium according to claim 4 and the communication system according to claim 20, 
a)  wherein the third instruction information is for requesting status information of the device identified by the third device ID, and b) wherein the second program 

Regarding Claims 6, 22, Ito discloses the non-transitory computer readable storage medium according to claim 4 and the communication system according to claim 20, wherein the second program instructions further comprise:
a)  after receiving the second command, transmitting a notification to the first mediation apparatus through the firewall, the notification indicating that the second command is received; and b) after transmitting the third command, receiving a device response, as a response to the third command, from the device identified by the third device ID via the local network, (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution 
c)  wherein the second response is transmitted to the first mediation apparatus through the firewall after the notification is transmitted to the first mediation apparatus and the device response is received from the device. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP, via communication session; execution result includes information indicating that transmission source is MFP)      

Regarding Claims 7, 23, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, wherein the second program instructions further comprise:
a)  transmitting via the local network a status request to the device identified by the first device ID correlated with the mediation apparatus ID in the correlation database, the status request being for requesting the status information of the device identified by the first device ID correlated with the mediation apparatus ID in the correlation database, the status information of the device indicating status 
b)  receiving the status information from the device via the local network; and c) storing the received status information in the memory; (see Ito paragraph [0095], lines 1-15: control command specifies a process of acquiring status information, executability determining portion determines whether the device information indicates that a process is being executed in MFP; if device information indicates that no process is being executed in MFP, executability determining portion determines that MFP is able to execute the process specified by the control command input from control command extracting portion; (status information acquired)) and
d)  transmitting, as a response to the second command, the status information stored in the memory to the first mediation apparatus through the firewall. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted control 

Regarding Claims 8, 24, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, 
a)  wherein the second program instructions further comprise transmitting, as a part of the series of procedures, a protocol request together with the mediation apparatus ID to the first mediation apparatus through the firewall, the protocol request conforming to a prescribed communication protocol, (see Ito paragraph [0034], lines 1-10:  management server receives connection request from cloud server, management server specifies gateway device, on the basis of device identification information of device included in address information of MFP included in connection request, and transfers the connection request to gateway device, via always-on session; connection request encapsulated, for transmission, in accordance with protocol corresponding to connection session)   
b)  wherein the transmitting a second command includes transmitting a protocol response together with the mediation apparatus ID to the mediation apparatus through the firewall, the protocol response being a response to the protocol request and including the second command, (see Ito paragraph [0034], lines 1-
c)  wherein the receiving a second command includes acquiring the second command from the protocol response. (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session)        

Regarding Claims 9, 25, Ito discloses the non-transitory computer readable storage medium according to claim 8 and the communication system according to claim 24, 
a)  wherein the transmitting a protocol request is repeated at a prescribed first time interval, (see Ito paragraph [0088], lines 1-26: in the case where executability determining portion determines that MFP is unable to execute process specified by control command, executability determining portion outputs an acquisition instruction to post-session-establishment device information acquiring portion, at prescribed time intervals, until it is determined that MFP is able to execute the process)      
wherein the second program instructions further comprise:

c)  receiving the status information from the device via the local network; and d) storing the received status information in the memory; and e) transmitting as a response to the second command, the status information stored in the memory to the first mediation apparatus through the firewall, (see Ito paragraph [0095], lines 1-15: control command specifies a process of acquiring status information, executability determining portion determines whether the device information indicates that a process is being executed in MFP; if device information indicates that no process is being executed in MFP, executability determining portion determines that MFP is able to execute the process specified by the control 
f)   wherein the transmitting status request is repeated at a prescribed second time interval which is longer than the prescribed first time interval. (see Ito paragraph [0088], lines 1-26: in the case where executability determining portion determines that MFP is unable to execute process specified by control command, executability determining portion outputs an acquisition instruction to post-session-establishment device information acquiring portion, at prescribed time intervals, until it is determined that MFP is able to execute the process)    

Regarding Claims 10, 26, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, 
a)  wherein the second program instructions are installed on a plurality of second mediation apparatus, each of the plurality of second mediation apparatuses being connected to a corresponding device in a corresponding local network, (see Ito paragraph [0010], lines 107: provides a non-transitory computer-readable recording medium encoded with a relay program (instructions) executed by a computer controlling a relay device, the relay device being disposed inside a firewall and connected to control target device disposed inside the firewall, wherein the program causes the computer to perform operations)    
b)  wherein the second program instructions further comprise, in a case where the second program instructions are installed on one of the plurality of second mediation apparatuses and the one of the plurality of second mediation 
c)  wherein the correlation database correlates a mediation ID for identifying each of the plurality of second mediation apparatuses with a device ID in a local network corresponding to the each of the plurality of second mediation apparatuses. (see Ito paragraph [0067], lines 1-28: device information managing portion stores device status information for each of MFPs; device status information: device identification information of each of MFPs is associated with information on connection success/failure; device information managing portion updates device status information, in response to input of connection result from connection result receiving portion)    

Regarding Claims 11, 27, Ito discloses the non-transitory computer readable storage medium according to claim 8 and the communication system according to claim 24, wherein the protocol request includes the second response. (see Ito paragraph [0034], lines 1-10:  management server receives connection request from cloud server, management server specifies gateway device, on the basis of device identification information of device included in address information of MFP included in connection request, and transfers connection request to gateway device, via always-on session; 

Regarding Claims 12, 28, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, 
a)  wherein the memory stores a command list which correlates the first command with a device command which the device is capable of interpreting, (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining match) specified by a control command for control target device received from the cloud server via first communication session; paragraph [0067], lines 1-28: device information managing portion stores device status information for each of MFPs; device status information: device identification information of each of MFPs is associated with information on connection success/failure; device information managing portion updates device status information, in response to input of connection result from connection result receiving portion; In the case where connection result indicating that connection has succeeded, device information managing portion extracts device status information from among device status information stored in HDD, and updates extracted device status information by updating the information on connection success/failure in device status information)     
b)  wherein the first program instructions further comprise generating the second command including the device command by referring to the command list based on the first command, (see Ito paragraph [0009], lines 1-19: determining whether 
c)  wherein the first program instructions further comprise generating the first response by converting the second response so that the management server is capable of interpreting the first response. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP, via communication session; execution result includes information indicating that transmission source is MFP)      

Regarding Claims 13, 29, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, 
a)  wherein the second mediation apparatus includes a second memory storing a command list which correlates the second command with a device command which the device is capable of interpreting, (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session)      

b)  generating the third command including the device command by referring to the command list based on the second command; (see Ito paragraph [0009], lines 1-19: determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session) and
c)  generating the second response so that the management server is capable of interpret the first response. (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP, via communication session; execution result includes information indicating that transmission source is MFP)      

Regarding Claims 14, 30, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, wherein the second program instructions further comprise:
a)  receiving from the device identified by the third device ID a success response indicating that the third command is executed in success; (see Ito paragraph [0009], lines 1-19: establishing a first communication session with a cloud server 
b)  in a case where the success response is not received from the device identified by the third device ID, transmitting, through the firewall to the first mediation apparatus, first error information including the third device ID identifying the device from which the success response is not received, (see Ito paragraph [0009], lines 1-19: relaying communication between cloud server and control target device using first and second communication sessions; relay step includes an executability determining step of determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session; (match not determined, not success response))    
wherein the first program instructions further comprise:
c)  receiving the first error information from the second mediation apparatus through the firewall; (see Ito paragraph [0009], lines 1-19: relaying communication between the cloud server and the control target device using first and second determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session; (match not determined, not success response)) and
d)  in a case where the receiving receives the first error information, transmitting second error information as the first response to the management server via the internet, the second error information includes the second device ID matching the third device ID and information indicating that the device identified by the second device ID does not execute an instruction based on the first command. (see Ito paragraph [0009], lines 1-19: relaying communication between the cloud server and the control target device using first and second communication sessions, relay step includes an executability determining step of determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session; (match not determined, process not executed))    

Regarding Claims 15, 31, Ito discloses the non-transitory computer readable storage medium according to claim 4 and the communication system according to claim 20, wherein the second program instructions further comprise:
a)  receiving from the device identified by the third device ID a success response indicating that the second command is executed in success; (see Ito paragraph determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session; (match determined, process executed))    
b)  in a case where the success response is not received from the device identified by the third device ID, transmitting, through the firewall to the first mediation apparatus, first error information which includes the third device ID identifying the device from which the success response is not received; (see Ito paragraph [0009], lines 1-19: relaying communication between the cloud server and the control target device using first and second communication sessions, relay step includes an executability determining step of determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session; (match not determined, process not executed))and
c)  in a case where the status information is not received from the device, transmitting, through the firewall to the first mediation apparatus, second error information including device ID identifying the device and indicating that the status information is not received from the device, (see Ito paragraph [0009], lines 1-19: relaying communication between the cloud server and the control determining a match condition or a not match condition) specified by a control command for control target device received from cloud server via first communication session; (match not determined, process not executed))      
wherein the first program instructions further comprise:
e)  receiving the first error information from the second mediation apparatus through the firewall; (see Ito paragraph [0026], lines 1-7: gateway device communicates with MFPs connected to LAN 3; gateway device and MFPs, each can communicate with other computer systems connected to LAN 3) and
f)   in a case where the receiving the first error information receives the first error information, transmitting third error information including the second device ID matching the third device ID and information indicating that the device identified by the second device ID does not execute an instruction based on the first instruction information, wherein the first program instructions do not have any instruction for transmitting the second error information to the management server. (see Ito paragraph [0009], lines 1-19: relaying communication between the cloud server and the control target device using first and second communication sessions, relay step includes an executability determining step of determining whether control target device is able to execute a process (determining a match condition or a not match condition) specified by a control 

Regarding Claims 16, 32, Ito discloses the non-transitory computer readable storage medium according to claim 1 and the communication system according to claim 17, wherein the second program instructions further comprise:
a)  broadcasting, to devices in the local network, a broadcast request for requesting a response including a device ID identifying a device which receives the broadcast request; (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: execution result receiving portion, to transmit execution result to cloud server, on behalf of MFP 100, via communication session; execution result includes information indicating that transmission source is MFP)    
b)  receiving the response to the broadcast request from a device in the local network, the response including a device ID identifying the device transmitting the response; (see Ito paragraph [0104], lines 1-7: execution result receiving portion receives, from proxy transmission portion, a signal indicating that it has transmitted the control command to MFP, and then receives an execution result from MFP via communication session; execution result receiving portion outputs received execution result to notification portion; paragraph [105], lines 1-6: 
c)  transmitting, to the first mediation apparatus through the firewall, the mediation ID and the device ID which is included in the received response, (see Ito paragraph [0009], lines 1-19: relay method performed by relay device disposed inside a firewall and connected to a control target device disposed inside firewall; establishing a first communication session with a cloud server located outside the firewall; establishing a second communication session with control target device; a device information acquiring step of acquiring device information about the control target device; and a relay step of relaying a communication between cloud server and the control target device using first and second communication sessions)    
wherein the first program instructions further comprise:
d)  receiving, from the second mediation apparatus through the firewall, the mediation ID and the device ID; (see Ito paragraph [0009], lines 1-19: relay method performed by relay device disposed inside a firewall and connected to a control target device disposed inside firewall; establishing a first communication session with a cloud server located outside the firewall; establishing a second communication session with the control target device; a device information acquiring step of acquiring device information about the control target device; and a relay step of relaying a communication between cloud server and control target device using first and second communication sessions), 

f)   receiving a start instruction for instructing to replace the waiting-state information in the record correlated to the received device ID into managing-state information indicating that the device identified by the received device ID is under management; (see Ito paragraph [0088], lines 1-26: in the case where executability determining portion determines that MFP is unable to execute process specified by control command, executability determining portion outputs an acquisition instruction to post-session-establishment device information acquiring portion, at prescribed time intervals, until it is determined that MFP is able to execute the process) and
g)  replacing the waiting-state information in the record correlated to the received device ID into the managing-state information according to the received start instruction, wherein the requesting to register the first device ID is performed after the start instruction is received. (see Ito paragraph [0150], lines 1-13: users who can access MFPs located inside firewall can be restricted to the users registered in management server; (users requested registration of identification information))    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CJ/
February 14, 2022
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436